878 F.2d 1436
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Margaret A. TRINCKLER, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-4183.
United States Court of Appeals, Sixth Circuit.
July 10, 1989.

Before KEITH and WELLFORD, Circuit Judges, and HORACE W. GILMORE, District Judge.*
PER CURIAM:


1
Plaintiff, Margaret A. Trinckler, appeals from the order of the district court granting summary judgment in favor of the Secretary, Department of Health and Human Services, in her appeal from the Secretary's denial of her application for social disability benefits.


2
We have carefully examined the record and briefs submitted in this matter.  Based on our review, we conclude that the decision of the Secretary is supported by substantial evidence.    Richardson v. Perales, 402 U.S. 389, 401 (1971).  We therefore affirm the judgment of the district court based upon the reasoning of its order of November 17, 1988, and the reasoning of the Administrative Law Judge in his opinion of November 25, 1987.



*
 The Honorable Horace W. Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation